Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 2-14-2022, with respect to the 101 rejection of the claims have been fully considered and are persuasive.  The 101 rejection of the claims has been withdrawn. 
With the current amendments the applicant has tied the abstract idea to a particular technological environment, that of OCT data acquisition and analysis, and thus overcome the rejection.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to
disclose or render obvious preparing a three dimensional data set acquired from a sample, the three dimensional data set being data before being subjected to an imaging process; and Creating a two dimensional map based on representative intensity values of a plurality of A-scan data included in the three dimensional data set, in combination with the rest of the limitations of the claim.
Claims 2-7 are allowable based upon their dependency.
As to Claim 8 the prior art of record, taken alone or in combination, fails to

Claims 9-19 are allowable based upon their dependency.
As to Claim 20 the prior art of record, taken alone or in combination, fails to disclose or render obvious a receiver that receives a three dimensional data set acquired by applying an OCT scan to a sample, the three dimensional data set being data before being subjected to an imaging process; and map creating circuitry that creates a two dimensional map based on representative intensity values of a plurality of A-scan data included in the three dimensional data set, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jonathon Cook
AU:2886
February 26, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886